ACCEPTED
                                                                                      04-15-00543-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                12/15/2015 3:57:26 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                                 No. 04-15-00543-CV

                                                            FILED IN
                                                     4th COURT OF APPEALS
                           IN THE COURT OF APPEALS    SAN ANTONIO, TEXAS
                                                     12/15/2015 3:57:26 PM
                    FOR   THE FOURTH DISTRICT OF TEXAS KEITH E. HOTTLE
                                                              Clerk
                                 AT SAN ANTONIO



IN THE MATTER OF THE GUARDIANSHIP OF BERTHA GUERRERO, AN
                  INCAPACITATED PERSON

                                 JUAN GUERRERO,
                                           Appellant,

                                            v.

                          CONCHA B. SCHOENBERGER,
                                         Appellee.


              NOTICE OF APPEARANCE OF LEAD COUNSEL


TO THE HONORABLE COURT:

      COMES NOW, Elizabeth Conry Davidson, counsel for Appellee, Concha B.

Schoenberger, and files her Notice of Appearance of Lead Counsel, and in support

thereof would respectfully show this Court the following:

      Elizabeth Conry Davidson, Attorney at Law has been retained to represent the

above-referenced Appellee, Concha B. Schoenberger in this case and hereby makes an

appearance in this case for all purposes.
      WHEREFORE PREMISES CONSIDERED, the undersigned respectfully

request that this Notice of Appearance of Lead Counsel be filed with the other papers

and pleadings in this cause, and that the Court and all parties take notice of the

appearances and designation made herein.

                                       Respectfully submitted,

                                       ELIZABETH CONRY DAVIDSON
                                       ATTORNEY AT LAW
                                       926 Chulie
                                       San Antonio, Texas 78216
                                       Telephone: 210/380-4899
                                       Telecopier: 210/568-4036

                                       By:     /s/ Elizabeth Conry Davidson
                                               Elizabeth Conry Davidson
                                               State Bar No. 00793586

                                       KATHLEEN T. WHITEHEAD
                                       State Bar No. 21351700
                                       3004 Nacogdoches Road
                                       San Antonio, Texas 78217
                                       Telephone No. (210) 930-4300
                                       Facsimile No. (210) 804-1298

                                       ATTORNEYS FOR APPELLEE,
                                       CONCHA B. SCHOENBERGER

                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was
delivered to the following in accordance with the Texas Rules of Civil Procedure and
the Texas Rules of Appellate Procedure on this the 15th day of December, 2015:

John D. Wennermark
1924 Main Avenue
San Antonio, Texas 78212
Attorney for Appellant, Juan Guerrero

                                           2
    /s/ Elizabeth Conry Davidson
    Elizabeth Conry Davidson




3